13-3177
         Zhang v. Lynch
                                                                                       BIA
                                                                                Zagzoug, IJ
                                                                               A087 468 163
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of January, two thousand sixteen.
 5
 6       PRESENT:
 7                        JOSÉ A. CABRANES,
 8                        PETER W. HALL,
 9                        DEBRA ANN LIVINGSTON,
10                             Circuit Judges.
11
12        _____________________________________
13
14       BAOZHU ZHANG, AKA MEIHUA ZHANG,
15                Petitioner,
16
17                        v.                                    13-3177
18                                                              NAC
19       Loretta E. Lynch, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22
23       _____________________________________
24
25       FOR PETITIONER:               Gang Zhou, New York, NY.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Lindsay B. Glauner, Senior
29                                     Litigation Counsel; Gregory M.
 1                          Kelch, Trial Attorney, Office of
 2                          Immigration Litigation, United
 3                          States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Baozhu Zhang, a native and citizen of the People’s

11   Republic of China, seeks review of a July 30, 2013, decision

12   of the BIA affirming the November 22, 2011, decision of an

13   Immigration Judge (“IJ”) denying her application for asylum,

14   withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).   In re Baozhu Zhang, No. A087 468

16   163 (B.I.A. July 30, 2013), aff’g No. A087 468 163 (Immig.

17   Ct. N.Y. City Nov. 22, 2011).       We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as supplemented by the BIA.       See Yan Chen

22   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The

23   applicable standards of review are well established.         See 8

24   U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 510, 513

25   (2d Cir. 2009).


                                     2
 1       For asylum applications like Zhang’s, governed by the

 2   REAL ID Act of 2005, the agency may, “[c]onsidering the

 3   totality of the circumstances,” base a credibility finding

 4   on an asylum applicant’s “demeanor, candor, or

 5   responsiveness,” the plausibility of her account, and

 6   inconsistencies in her statements, without regard to whether

 7   they go “to the heart of the applicant’s claim,” so long as

 8   they reasonably support an inference that the applicant is

 9   not credible.     8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu

10   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

11   curiam).   “An inconsistency and an omission are, for these

12   purposes, functionally equivalent.”      Xiu Xia Lin, 534 F.3d
13   at 166 n.3.     We defer “to an IJ’s credibility determination

14   unless, from the totality of the circumstances, it is plain

15   that no reasonable fact-finder could make such an adverse

16   credibility ruling.”     Id. at 167.   In this case, the agency

17   reasonably based its adverse credibility determination on

18   Zhang’s vague and non-responsive testimony, an omission

19   from, and an inconsistency in, her testimony, and her lack

20   of corroboration.

21       The basis for Zhang’s claimed fear of persecution was

22   that she had been a member of the Chinese Freedom Democratic


                                     3
 1   Party in the United States since August 2010, and had been

 2   so active – attending party movements and publishing

 3   articles on the party’s website – that a year later local

 4   police from her village in China threatened her parents.

 5   Zhang testified that she attended weekly Democracy Party

 6   classes, had attended protests against the Chinese

 7   government at least ten times, and on at least one occasion

 8   had spoken at a protest.     However, in response to direct

 9   questions regarding what the protests were about, what the

10   participants said, and what she said in her remarks, Zhang

11   could not answer with particularity.     See Rizal v. Gonzales,

12   442 F.3d 84, 90 (2d Cir. 2006) (there are “instances in

13   which the nature of an individual applicant’s account would

14   render his lack of a certain degree of doctrinal knowledge

15   suspect”).

16       In response to being asked the full official name of

17   the party of which she was a member, Zhang replied that it

18   was called “the Democracy Party,” whereas in her written

19   statement she stated that she was a member of the “Chinese

20   Freedom Democratic Party.”     Additionally, Zhang could not

21   name any party officials other than “Chairman Ni.”     When

22   asked why, Zhang explained that she could not read or write


                                     4
 1   in Chinese or English, and the statement she filed in

 2   support of her claim, written in Chinese and signed by her,

 3   was actually written by her husband, although she dictated

 4   it to him.

 5       Zhang submitted a “Certificate of Appointment,” signed

 6   by Chairman Ni, stating that Zhang had been appointed as the

 7   Woman Division Clerk for The Party of Freedom and Democracy

 8   in China.     However, Zhang did not mention this role when

 9   testifying as to her activities in the party.     The IJ

10   reasonably concluded that Zhang’s failure to mention that

11   she had an official appointment within the party was a

12   significant omission.

13       Moreover, the IJ reasonably concluded that the

14   testimony of Chairman Ni, although generally credible, did

15   not sufficiently rehabilitate Zhang’s claim because he did

16   not testify as to the contents of her speech at the

17   consulate or the articles she published on the party

18   website.     The IJ also reasonably concluded that Zhang’s

19   husband’s failure to testify on her behalf further called

20   into doubt her claim because Chairman Ni testified that

21   Zhang’s husband wrote her articles (because she is

22   illiterate) and Zhang herself testified that she dictated

23   her statement regarding her asylum claim to her husband, and
                                     5
 1   he wrote it for her.   See Biao Yang v. Gonzales, 496 F.3d
2   268, 273 (2d Cir. 2007)(“An applicant’s failure to

 3   corroborate . . . testimony may bear on credibility, because

 4   the absence of corroboration in general makes an applicant

 5   unable to rehabilitate testimony that has already been

 6   called into question.”).

 7       Accordingly, the totality of the circumstances supports

 8   the agency’s adverse credibility determination.   See 8

 9   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

10   Because the only evidence of a threat to Zhang’s life or

11   freedom depended upon her credibility, the finding

12   necessarily precludes success on Zhang’s claims for asylum,

13   withholding of removal, and CAT relief.   See Paul v.

14   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19

20

21

22

23
                                   6
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8
9




                                   7